 In the Matter of ST. REGIS PAPER COMPANY (KRArr PULP DivisION),1EMPLOYERandLODGE No. 297, INTERNATIONAL ASSOCIATION OPMACHINISTS, PETITIONERCaseNo.19RC-86.Decided November °22, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Tacoma,Washington, on July 8, 1948, before Robert E. Tillman, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed?Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit composed of and limited to employeesof the Employer doing work generally recognized as journeymanmachinist work, including maintenance machinists, helpers and ap-prentices, and working foremen or leadmen, but excluding supervisors,professional, office and clerical employees and guards.At the hearingthe unit was defined by the Petitioner as consisting of day machinists,IThe name of the Employer appears as amended at the hearing.2 TheInternational Brotherhood of Pulp,Sulphite and Paper Mill workers, hereinaftercalled Intervenor,was allowed to interveneat thehearing without objection.,Reynolds,and Murdock.80 N. L. R. B., No. 96.570 ST. REGIS PAPER COMPANY571shiftmachinists, automotive machinists, the machinist helper, themachinist-welder, the day machinist leadman, and the oilers. The Em-ployer, while not taking a position for or against the proposed unit,prefers that the bargaining unit be plant-wide.The Intervenor doesnot make formal opposition to the propriety of the craft unit but ob-jects to the inclusion of oilers in the unit with the machinists.The machinistsare assignedto the maintenance department whichis 1 of 11 departments at the Employer's plant.The maintenancedepartment has a total of approximately 350 employees includingblacksmiths, welders, carpenters, painters, pipe fitters, electricians andoilers as well as machinists.These employees are under the over-all supervision of the master mechanic and his assistant with workingforemen orleadmen providing the immediate supervision of eachgroup,except ashereinafter noted in the case of the oilers.The daymachinists include both those employees who work entirely in themachine shop and those who combine work in the shop with repairwork in the plant.The day machinists are regarded as being skilledjourneymen by the Employer. The shift machinists work almostentirely in the plant inspecting and making adjustments and repairs.The machinist automotive has a separate shop and works only on auto-motive equipment.The machinist helper is assigned to the machineshop where his duties are to help the machinists and run a bolt machine.Supervision, skills, and working conditions are substantially the samefor all these employees with the exception of the unskilled status of themachinist helper.The Intervenor and the Employer have been parties to continuouscollective bargaining contracts since the construction of the Employer'splant in 1936.At that time, due to objections by the craft unions inthe building trades, the Intervenor, in its initial contract with theEmployer, was granted recognition for the production workers only .3Such crafts as pipe fitters, blacksmiths, painters, and carpenters, aswell as the machinists, have not been included in the contractcoverage,although craft unions, claiming members within the plant, have orallyagreed with the Employer to abide by the contracts between the Em-ployer and the Intervenor, and wage raises and other contractualbenefits gained by the Intervenor have been extended to the employeesnot represented by the Intervenor.The machinists and other em-3The Employer and the Intervenor state that collective bargaining in paper mills inthe Pacific Coast area has been upon an industrial basis, and that the Intervenor is theexclusive bargaining representative for production and maintenance employees in all suchmills with the exception of the plant here involved.We note,however,that in other areascraft units have been established in the paper industry.SeeMatter of Gaylord ContainerCorporation,80 N. L.R. B. 1201;Matter of Waldorf Paper Products Company,76 N. L.R. B. 127;Matter of West Virginia Pulp and Paper Company,61 N. L.R. B. 438. 572DECISIONSOF NATIONALLABOR RELATIONS BOARDployees in the unit requested by the Petitioner have been and are nowwithout formal representation.We have, on previous occasions, de-termined that machinists are a well defined and skilled craft group andthat they may constitute separate bargaining units 4We find that aunit composed of machinists and their helpers is appropriate hereinfor the purposes of collective bargaining.There remain the questions of the inclusion of the day machinistleadman, the machinist-welder and the oilers in such a unit.Themaster mechanic and his assistants are, as previously noted, the over-all supervisors of the maintenance employees.Each group of mainte-nance employees, with the exception of the oilers, has a leadman orworking foreman, who takes charge in the absence of the mastermechanic or his assistants.The day machinist leadman is in chargeof the machine shop and the day machinists working there.Hisduties consist of laying out the work, designating it and inspecting tosee that it is done properly.Ninety percent of his time is spent insupervisory duties although he does manual work when necessary.While possessing no authority as to the hiring of employees or theirlay-off, he does have the right to discharge employees under his direc-tion subject to a later investigation by the master mechanic and thegeneral superintendent, and his recommendations as to the transfer ofemployees are given serious consideration.He is on an hourly payrate as are the other maintenance employees but is given extra com-pensation.It appears from the record that the day machinist lead-man responsibly directs the work of subordinates and makes effectiverecommendations concerning the discharge and transfer of employeesof the Employer.We find that the day machinist leadman is there-fore a supervisor within the meaning of the Act, and we shall excludehim from the unit.5There are four welders at the Employer's plant, all of whom areunder the supervision of the master mechanic and work in the mainte-nance department.The Petitioner requests the inclusion of one ofthese, the machinist-welder,6 in the unit.This employee is a memberof the Petitioner and spends 75 percent of his time working on equip-ment brought to the welders' shop from the machine shop.As the Em-ployer's most highly skilled welder, he is also assigned precision weld-4we have permitted the establishment of craft units of machinists even where theemployees involved,unlike those in this proceeding,have been previously included in abroader unit.SeeMatter of National Container Corporation,Inc., Southern ContainerDivision,75 N. LR B 770;Matter of National TrafficGuard Company,78 N. L. R B. 846.5SeeMatter of Bryant Heater Co.,77 N. L. R. B744; Matter of Flour Mills of America,Inc., d/b/a Valier &SpiesMilling Company,78 N. L.R B. 324.UWhile the Employer lists Haywood Little as a "welder" on its pay roll, he was referredto as a "machinist-welder" throughout the hearing. ST. REGIS PAPER COMPANY573ing work in the plant.All four welders are highly skilled craftsmen.Besides the machinist-welder, one welder works with the pipe fitters;another does chiefly fabricating work, and the fourth is a plant welderworking mainly in one of the production departments. It is apparentthat the machinist-welder's work and supervision are closely associ-ated with the machinists' and that his interests are allied with theirs?Accordingly, we shall include the machinist-welder in the unit.The oiling and greasing of equipment in the plant is done by eightoilers,who are under the supervision of the master mechanic.Theshift oilers oil and grease the shift equipment on a fairly regularschedule depending upon whether the machines need such attentionon a weekly, bi-weekly basis, or several times a day.The day oilersgrease and oil machinery in a particular production department forthe most part.There is little or no oiling and greasing of machineshop equipment by the oilers.The Petitioner bases its claim thatthese employees should be included in the unit on the ground thatthey spend part of their time helping the machinists and the Em-ployer often assigns men to the position of oiler prior to promotionto the status of machinist.As a general rule, the two day oilers donot give any assistance to the machinists except during periodic shut-downs when the entire production force as well as the oilers are usedto get the plant into condition.The shift oilers are occasionally calledupon to assist the machinists as they make their rounds.The recordshows that such assistance rendered the machinists by the oilerstakes up only a minor portion of the latter's time, and that productionemployees are also accustomed to helping the machinists.Oilersare generally selected by the Employer from the production staff andmen are chosen who display mechanical ability although the position,itself, requires only all average intelligence and its duties can be learnedin a week's time.A number of the Employer's present force ofmachinists were promoted to that position from the job of oiler, whileothers became machinists without first being oilers.While the oiler,though giving occasional assistance to the machinist, may well be-come familiar with tools and machines, it is clear that he does notobtain instruction and training which would come under the classi-fication of an apprenticeship.Further, the oilers are in continualassociation with the production employees and are not a segregatedgroup attached to the machinists. In view of the fact that the oilersdo not satisfy the qualifications of helper or apprentice to the machin-ists and the fact that there is an evident disparity of skills between'SeeMatter of Richfield Oil Corporation,59 N L.R. B 1534; andMatter of Mtid-Co'i.ttinentPetroleum Corporation,65 N. L.It.B. 113,where welders assigned to pipefitter shops were included in craft units of pipe fitters. 574DECISIONS OF NATIONALLABOR RELATIONS BOARDthe oilers and the machinists, we find that it will be inappropriateto merge them in the unit with the machinists .8We shall, therefore,exclude the oilers from the unit.We find that a unit composed of all machinists at the Employer'sKraft pulp plant, Tacoma, Washington, including day, shift, andautomotive machinists, the machinist helper and the machinist-welder,but excluding the day machinist leadman, oilers, supervisors, and allother employees, is a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with St. Regis Paper Company(Kraft Pulp Division), Tacoma, Washington, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Nineteenth Region, and sub-ject to Sections 203.61 and 203.62, of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of election, and also excluding employees on strike who arenot entitled to reinstatement, to determine whether they desire to berepresented by Lodge No. 297, International Association of Machinistsor by International Brotherhood of Pulp, Sulphite and Paper MillWorkers,9 for the purposes of collective bargaining, or by neither.SeeMatter of Western Electric Company, Inc.,61 N. L. R. B. 974;Matter of EdisonGeneral Electric Appliance Company, Inc.,50 N. L. R. B. 387.While the International Brotherhood of Pulp,Sulphite and Paper Mill Workers wasallowed to intervene in this proceeding,it did not indicate clearly whether or not it wishedto be placed on the ballot.The Intervenor may have its name removed from the ballotupon prompt request to,and approval thereof by, the Regional Director.M